DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	The amendment filed on 03/22/2022 has been entered. Claims 1, 5, 7-9, 11-12 and 15-19 have been amended. Claims 3-4, 10, 13-14 and 20 have been canceled. Claims 1-2, 5-9, 11-12 and 15-19 are currently pending and have been considered below. 
Response to Arguments
	Because Applicant did not traverse any of the findings of Official Notice that were
included in the Non-Final Office Action dated 12/21/2021, these findings are deemed to be admitted prior art (see MPEP 2144.03 (C)).
Applicant’s amendment filed 03/22/2022 has overcome claim and specification objections previously set forth in the Non-Final Office Action mailed 12/21/2021.  Applicant's amendments filed 03/22/2022 with respect to the rejection of claims 1, 3, 11 and 13 under 35 U.S.C. 102(a)(1) have been fully considered and overcome by Applicant’s amendment by respectively incorporating previous claims 4 and 14 into independent claims 1 and 11. Thus, the rejection of claims 1, 3, 11 and 13 under U.S.C. 102(a)(1) has been withdrawn.
Applicant’s arguments filed 03/22/2022, with respect to the rejection of claims 2-3, 6-7, 11-12 and 15-16 under 35 U.S.C. 103 have been fully considered but are moot in view of the new grounds of rejection, which were necessitated by Applicant’s amendment. 
Claim Objections
1.	Claim 1 is objected to because of the following informalities:
In claim 1, line 10, “thereafter transmit sensor alignment data” should read –thereafter transmits sensor alignment data – (Emphasis added).
Appropriate correction is required.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-2, 7-9, 11-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ladi et al. (US PGPUB US 2020/0079623 A1, hereinafter referred to as “Ladi”) in view of Mottershead et al. (US PGPUB US 2015/0179030 A1, hereinafter referred to as “Mottershead”). 

Regarding Claim 1, Ladi teaches a system comprising: an elevator car (Fig. 1, an escalator system 200), comprising: 
a sensor (Fig. 1, sensors 250) configured for being positioned on the elevator car (Paragraph 0035 – 0036); and, 
a mobile device (a device or a computer using a controller, Paragraph 0050) in communication with the sensor over a wireless network (Fig. 2, network 310; Paragraph 0038, “The alert may be transmitted to a building management system (BMS) 300, for example, over a network 310”), configured for providing feedback indicative of whether the sensor is aligned to an axis within an alignment tolerance (Abstract, a predetermined tolerance amount; Paragraphs 0005-0007, “… provides a predetermined response when any of the plurality of alignment values diverges from the reference alignment value by more than a predetermined amount”),
wherein: the sensor (Paragraph 0043, “As indicated the first sensor may continuously transmit data to a first controller, which is an escalator controller inside the escalator. Data sent from the main sheave may represent a baseline alignment configuration for the plurality of components”; Paragraphs 0025, 0027). 
Ladi fails to explicitly teach the sensor enters the set-up mode when initially powered or when power is restored and the mobile device is configured to provide a graphical alignment indicia illustrating an alignment accuracy of the sensor relative to the axis. 
However, Mottershead teaches sensor and when initially powered or when power is restored (Fig. 1, a power supply 14, sensor 16; Para. 0027) and the mobile device is configured to provide a graphical alignment indicia (i.e., visual indicator) illustrating an alignment accuracy of the sensor relative to the axis (Para. 0007, “at least one visual indicator of the status (i.e., alignment accuracy) of the monitored machine based upon the sensed parameter”). 
Mottershead does not explicitly disclose the sensor enters the set-up mode when initially powered or when power is restored.  As Applicant did not traverse any of the findings of Official Notice in the Non-Final Office Action dated 12/21/2021, the previous OFFICIAL NOTICE is deemed to be admitted prior art (see MPEP 2144.03 (C)) that the sensor enters the set-up mode when initially powered or when power is restored was old and well known in the art at the effective filing date, as the sensor is activated and enters to a set-up mode when the power supply is on and provides a power voltage to enable the sensor to be activated into the set-up mode.  
Ladi and Mottershead are both considered to be analogous to the claimed invention because they are in the same field of sensing alignment of a passenger conveyance system and condition based maintenance (CBM) sensing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ladi to incorporate the teachings of Mottershead to thereby provide operations for enabling the sensor to enter to the set-up mode when the power initiates or restores (taught by Mottershead at least at paragraph 0027 and Fig. 1 as well as the Official Notice admitted by Applicant as the prior art), provide a graphical alignment indicia (i.e., visual indicator) to illustrate the monitored machine’s status (e.g., alignment accuracy) (taught by Mottershead at least at paragraph 0007), thusly enhancing efficiency in maintenance of an elevator system. 

Regarding Claim 2, Ladi teaches the axis is parallel to gravity (Para. 0039, “According to an embodiment the plurality of alignment values may comprise a respective plurality of parallel alignment values and angular alignment values for the plurality of sheaves 240. The system 200 may have a desired parallel alignment when, for example, the plurality of sampling elements 260 maintain a fixed distance from the respective plurality of sensing elements 270”; That is, Ladi teaches various parallel and angular alignment values where, under broadest reasonable interpretation (BRI), this teaching is interpreted as the axis of a member or system (e.g., sheaves) may be aligned to be either parallel or horizontal to gravity). 
Ladi fails to explicitly teach the sensor is configured to sense vibrations. However, Mottershead teaches the sensor (Fig. 1, sensor 16) is configured to sense vibrations (Para. 0028, “the device 12 is connected to the machinery to be monitored and the MEMs sensor 16 monitors vibration levels”).
Ladi and Mottershead are both considered to be analogous to the claimed invention because they are in the same field of sensing alignment of a passenger conveyance system and condition based maintenance (CBM) sensing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ladi to incorporate the teachings of Mottershead and provide operations for sensing (i.e., monitoring) vibrations taught by Mottershead at least at paragraph 0028. 

Regarding Claim 7, Ladi fails to explicitly teach the mobile device is configured to provide the graphical alignment indicia illustrating the alignment accuracy of the sensor relative to the axis and a direction of rotational movement relative to a center of the sensor to align the sensor to the axis. 
However, Mottershead teaches the mobile device is configured to provide a graphical alignment indicia (i.e., visual indicator) illustrating an alignment accuracy of the sensor relative to the axis and a direction of rotational movement relative to a center of the sensor to align the sensor to the axis (Para. 0007, “at least one visual indicator of the status (i.e., alignment accuracy and a direction of rotational movement) of the monitored machine based upon the sensed parameter”).  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ladi to incorporate the teachings of Mottershead and provide a graphical alignment indicia (i.e., visual indicator) to illustrate the monitored machine’s status (e.g., alignment accuracy and a direction of rotational movement with respect to the sensor) taught by Mottershead at least at paragraph 0007. 

Regarding Claim 8, Ladi fails to explicitly teach the graphical alignment indicia includes lights on the sensor that activate or deactivate depending on an alignment accuracy of the sensor. 
However, Mottershead teaches the graphical alignment indicia includes lights (e.g., LEDs) on the sensor that activate or deactivate depending on an alignment accuracy of the sensor (Para. 0007, 0013, “In one construction, the at least one visual indicator is a plurality of light-emitting diodes, and in particular, a plurality of light-emitting diode arrays are provided, each comprising at least 3 different colours. The use of a plurality of light-emitting diodes (LEDs) allows a plurality of parameters to be monitored and their status clearly identified to an observer”). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ladi to incorporate the teachings of Mottershead and provide a graphical alignment indicia (i.e., visual indicator) to emit lights depending on the monitored machine’s status (e.g., alignment accuracy) taught by Mottershead at least at paragraphs 0007 and 0013. 

Regarding Claim 9, Ladi fails to explicitly teach the graphical alignment indicia is a binary option indicator, that indicates whether the sensor is aligned within the alignment tolerances relative to the axis. 
However, Mottershead teaches the graphical alignment indicia is (Para. 0007, “at least one visual indicator of the status (i.e., alignment accuracy) of the monitored machine based upon the sensed parameter”; Para. 0013, “In one construction, the at least one visual indicator is a plurality of light-emitting diodes, and in particular, a plurality of light-emitting diode arrays are provided, each comprising at least 3 different colours. The use of a plurality of light-emitting diodes (LEDs) allows a plurality of parameters to be monitored and their status clearly identified to an observer”). 
Mottershead does not explicitly disclose a binary option indicator. As Applicant did not traverse any of the findings of Official Notice in the Non-Final Office Action dated 12/21/2021, the previous OFFICIAL NOTICE is deemed to be admitted prior art (see MPEP 2144.03 (C)) that the graphical alignment indicia is a binary option indicator was old and well known in the art at the effective filing date, as a visual indicator (e.g., light-emitting diode (LED)) is activated or deactivated by a binary data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ladi to incorporate the teachings of Mottershead and provide a binary option indicator (i.e., a visual indicator of LED) to emit lights indicatiing the status of the sensor’s alignment status taught by Mottershead at least at paragraphs 0007 and 0013. 

Regarding Claim 11, it is a method type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. 
Regarding Claim 12, it is dependent on claim 11 and a method type claim having similar limitations as of claim 2 above. Therefore, it is rejected under the same rationale as of claim 2 above.
Regarding Claim 17, it is dependent on claim 11 and a method type claim having similar limitations as of claim 7 above. Therefore, it is rejected under the same rationale as of claim 7 above.
Regarding Claim 18, it is dependent on claim 17 and a method type claim having similar limitations as of claim 8 above. Therefore, it is rejected under the same rationale as of claim 8 above.
Regarding Claim 19, it is dependent on claim 17 and a method type claim having similar limitations as of claim 9 above. Therefore, it is rejected under the same rationale as of claim 9 above.

4.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ladi and Mottershead, in view of Herkel et al. (US PGPUB US 2018/0319622 A1, hereinafter referred to as “Herkel”) and Mangino (US PGPUB US 2020/0192338A1, hereinafter referred to as “Mangino”).
Regarding Claim 5, Ladi teaches the sensor is configured to communicate with the mobile device via the wireless network, directly  (Para. 0037-0038, “the controller 280 performing step S210 of receiving data from the plurality of sensors 250”; “when any of the plurality of alignment values diverges from the reference alignment value by more than a first predetermined amount, a first predetermined response may be transmitting an electronic alert. The alert may be transmitted to a building management system (BMS) 300, for example, over a network 310”; That is, Ladi teach transmitting sensor related data via a network or directly).  
Modified Ladi fails to explicitly disclose the sensor is configured to communicate with the mobile device via the wireless network or via an intermediate computing device that includes one or more of a beacon, an elevator controller, a primary gateway, a secondary gateway, and a cloud service. 
However, Herkel teaches the sensor is configured to communicate with the mobile device via the wireless network (Para. 0042, “… information may be transferred to the elevator control 28 by means of a cable (not shown) extending along the hoistway 4, or by means of wireless data transmission”).  Mangino teaches the sensor is configured to communicate with the mobile device via a wireless network or via an intermediate computing device that includes one or more of a beacon, an elevator controller, a primary gateway, a secondary gateway, and a cloud service (Para. 0021-0023).
Herkel and Mangino are both considered to be analogous to the claimed invention because they are in the same field of a passenger conveyance system and condition based maintenance (CBM) sensing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ladi to incorporate the teachings of Herkel and Mangino, and provide operations for communicating the sensor related data via via a wireless network, directly or via an intermediate computing device taught by Herkel (at least at paragraph 0042) and Mangino (at least at paragraphs 0021-0023). 

Regarding Claim 15, it is dependent on claim 13 and a method type claim having similar limitations as of claim 5 above. Therefore, it is rejected under the same rationale as of claim 5 above.

5.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ladi and Mottershead, in view of Herkel and Mangino, and further in view of DeMersseman et al. (US PGPUB US 2008/0201033, hereinafter referred to as “DeMersseman”).
Regarding Claim 6, neither Ladi, Mottershead , Herke nor Mangino explicitly discloses one or more of the sensor, the intermediate computing device, and the mobile device is configured to process the sensor alignment data in whole or part. 
However, DeMersseman teaches one or more of the sensor, the intermediate computing device, and the mobile device is configured to process the sensor alignment data in whole or part (Figs. 6 an 7, signal processing 22 and 122; Para. 0042, “The signal processing system 22 is configured to receive an acceleration signal from the inertia sensor 16 and calculate an estimated misalignment angle (i.e., processing data)”).  
DeMersseman is considered to be analogous to the claimed invention because it is in the same field of sensing alignment.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ladi to incorporate the teachings of Herkel and Mangino in view of DeMersseman, and provide operations for processing (e.g., calculating) the sensor alignment data (e.g., misalignment angle which may be obtained by processing an acceleration signal (i.e., sensor alignment data)) taught by DeMersseman at least at paragraph 0042 and Figs. 6 and 7.  

	Regarding Claim 16, it is dependent on claim 15 and a method type claim having similar limitations as of claim 6 above. Therefore, it is rejected under the same rationale as of claim 6 above.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roberts et al. (US 10,532,908 B1) teaches one or more sensors mounted to an elevator car and operatively connected to the thrust and moment control system, where the sensors sense a misalignment of the elevator car to thereby detect a deviation from a predetermined alignment of the elevator car relative to a rail extending along the lane.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BYUNG RO LEE whose telephone number is (571)272-3707.  The examiner can normally be reached on Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2555.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BYUNG RO LEE/Examiner, Art Unit 2866                                                                                                                                                                                                        

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858